By the Court.

McDonald, J.
delivering the opinion.
[1.] The exemplification of the case in favor of the Central Bank against the endorsers of the plaintiff in error was admissible for the purpose of proving the recovery of the debt against them by the bank, and the evidence of Warren and Summerford was admissible to prove the payment of the money by the defendant in error. 1 Greenleafs Ev., secs. 538, 539.
[2.] The counsel for plaintiff in error moved for a non-suit on the grounds taken above, and overruled by the Court, and to the refusal of the Court to award it he excepted. Having sustained the decision of the Court below in admitting the above stated evidence, it follows that it must be sustained in refusing a non-suit; and of course, so far as the motion for a new trial is based on allegations of error in the . Court for overruling exceptions to the testimony and refusing the motion to non-suit the plaintiff, the judgment of the Court below must be affirmed.
[3.] The grounds that the verdict was contrary to law, and that it was contrary to the evidence, must be overruled also. There are two copies of the note sued on by the Central Bánk, sent up in the record. One of these copies has the names of the endorsers, and the other has not. They are properly, no part of the record in the Central Bank case, and *664if they had been objected to as inadmissible, they must or ought to have been rejected, whether they were incorporated in the exemplification or not. If the original note had been offered, it ought to have been admitted upon proof, or without proof if not objected to for want of it. The copy seems to have been admitted without requiring the party to account for the original, or to make proof of its authenticity. This evidence was before the jury, and without objection, unless the counsel for plaintiff in error considered that he was objecting to it as a part of the record, which, as we have said it was not.
Judgment affirmed.